DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: pg. 23 line 2 recites drawing number "322" in relation to "arm arrangements" elsewhere cited as "332" whereas "322" is related to "filter cartridge".  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, 6, 8 are objected to because of the following informalities:  applicant establishes "a coiled media pack" in Claim 1 line 2 which is then referred to both as "the media pack" and "the coiled media pack" in subsequent limitations..  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 line 10 recites "with at least .  Appropriate correction is required.
Claim 1 is  objected to because of the following informalities:  Claim 1 line 2 recites "an opposite second flow face" referenced later as "the second flow face" in Claim 1 line 6 and Claim 7 line 2 as “the first and second flow faces”.  Applicant is requested to make these references uniform in order to improve the claims clarity. Appropriate correction is required.
Claims 2 and 3 are objected to because of the following informalities:  Claim 2 line 2 recites "a non-circular core" recited later as "the core" in Claim 2 line 2 and Claim 3 line 2.  Applicant is requested to make these references uniform in order to improve the claims clarity. Appropriate correction is required.
Claim  objected to because of the following informalities:  Claim 6 line 2 recites “a wedge-shaped core” recited later as “the core” in Claim 6 line 2.  Applicant is requested to make these references uniform in order to improve the claims clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the media pack has a third width thereacross extending between portions of the other of the first and second rounded ends” It is unclear what “of the other” is referring to here, and the limitation as a whole is unclear as to where the third width extends. For the purposes of examination, the limitation is interpreted as “extending between two sides of one of the first or second rounded ends”. 
Claims 2-9 recite "(a)" at the beginning of the limitation after "comprising". This makes it unclear if this is intended to replace the "(a)" section of Claim 1 or to be added to it. For the purposes of examination all dependent recitations of "(a)" are considered to be "(c)" or non-existent. Applicant is advised to either completely remove the multi-level list formatting or to correct it where it appears to be logically consistent if the dependent claims were written as a part of Claim 1.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,744,445. Although the claims at issue are not identical, they are not patentably distinct from each other because while the wording is not exactly the same between the claims of '445 and the current application, namely that the current application broadens the claim such that only the first side is straight rather than both the first and second sides, they are overlapping in scope. Similarly U.S. Patent No. 10,744,445 was rejected as overlapping in scope with its parent case U.S. Patent No. 9,751,036 in the office action dated 2 January 2020, and the current claim set is also rejected over U.S. Patent No. 9,751,036  as overlapping in scope for the same reasons. A terminal disclaimer was filed between U.S. Patent No. 9,751,036 and U.S. Patent No. 10,744,445 on 1 April 2020 and a Notice of Allowance of U.S. Patent No. 10,744,445 was issued 29 July 2020. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776